          Case 1:21-cv-00167-PAE Document 12 Filed 02/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 DISTRICT COUNCIL NO. 9 INTERNATIONAL UNION
 OF PAINTERS AND ALLIED TRADES, A.F.L., C.I.O.
                                                                        21 Civ. 167 (PAE)
                                        Petitioner,
                        -v-                                                   ORDER

 SAHARA CONSTRUCTION CORP.,

                                        Respondent.


PAUL A. ENGELMAYER, District Judge:

       On January 8, 2021, petitioner filed an application to confirm an arbitral award. Dkt. 1.

The petition was served on respondent Sahara Construction Corporation (“Sahara”) on January

19, 2021. Dkt. 10. Sahara has not entered an appearance in this matter nor filed a response.

Sahara must file any opposition to the petition by February 26, 2021, or the Court will treat the

petition as unopposed. If Sahara does timely oppose the petition, any reply by petitioners is due

by March 12, 2021. The Court directs petitioner to serve this order forthwith on Sahara, and to

file an affidavit reflecting such service on the docket of this case by close of business Tuesday,

February 16, 2021.

       SO ORDERED.


                                                            PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: February 12, 2021
       New York, New York
